           Case 1:20-cv-06836-CM Document 9 Filed 10/15/20 Page 1 of 4




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

IZZAT NAZER,

                                 Plaintiff,

                     -against-

UNITED STATES OF AMERICA; OFFICE OF                               20-CV-6836 (CM)
THE DIRECTOR OF NATIONAL
INTELLIGENCE; CENTRAL                                                  ORDER
INTELLIGENCE AGENCY; NATIONAL
SECURITY AGENCY; DEPARTMENT OF
HOMELAND SECURITY; FEDERAL
BUREAU OF INVESTIGATION,

                                 Defendants.

COLLEEN McMAHON, Chief United States District Judge:

       Plaintiff filed this action pro se. On September 23, 2020, the Court dismissed the

complaint as frivolous under 28 U.S.C. § 1915(e)(2)(B)(i). On October 6, 2020, Plaintiff filed a

“Request to Reopen Case,” challenging the September 23, 2020 dismissal order. (ECF No. 6.)

       The Court liberally construes this submission as a motion under Fed. R. Civ. P. 59(e) to

alter or amend judgment and a motion under Local Civil Rule 6.3 for reconsideration, and, in the

alternative, as a motion under Fed. R. Civ. P. 60(b) for relief from a judgment or order. See

Triestman v. Fed. Bureau of Prisons, 470 F.3d 471, 474 (2d Cir. 2006); see also Tracy v.

Freshwater, 623 F.3d 90, 101 (2d Cir. 2010) (The solicitude afforded to pro se litigants takes a

variety of forms, including liberal construction of papers, “relaxation of the limitations on the

amendment of pleadings,” leniency in the enforcement of other procedural rules, and “deliberate,

continuing efforts to ensure that a pro se litigant understands what is required of him”) (citations

omitted). After reviewing the arguments in Plaintiff’s submission, the Court denies the motion.
           Case 1:20-cv-06836-CM Document 9 Filed 10/15/20 Page 2 of 4




                                           DISCUSSION

       The standards governing Fed. R. Civ. P. 59(e) and Local Civil Rule 6.3 are the same.

R.F.M.A.S., Inc. v. Mimi So, 640 F. Supp. 2d 506, 509 (S.D.N.Y. 2009). The movant must

demonstrate that the Court overlooked “controlling law or factual matters” that had been

previously put before it. Id. at 509 (discussion in the context of both Local Civil Rule 6.3 and

Fed. R. Civ. P. 59(e)); see Padilla v. Maersk Line, Ltd., 636 F. Supp. 2d 256, 258-59 (S.D.N.Y.

2009). “Such motions must be narrowly construed and strictly applied in order to discourage

litigants from making repetitive arguments on issues that have been thoroughly considered by the

court.” Range Road Music, Inc. v. Music Sales Corp., 90 F. Supp. 2d 390, 391-92 (S.D.N.Y.

2000); see also SimplexGrinnell LP v. Integrated Sys. & Power, Inc., 642 F. Supp. 2d 206

(S.D.N.Y. 2009) (“A motion for reconsideration is not an invitation to parties to ‘treat the court’s

initial decision as the opening of a dialogue in which that party may then use such a motion to

advance new theories or adduce new evidence in response to the court’s ruling.’”) (internal

quotation and citations omitted).

       In his motion, Plaintiff alleges that, along with the complaint, he submitted additional

documents “electronically by 2 email addresses,” but those documents were not docketed in the

case. (ECF No. 6, at 1.) He maintains that those documents contained “supporting facts for [his]

claims.” (Id.) Plaintiff further asserts that his complaint was not “frivolous” based on the

unreasonableness of his claims because “[t]he unreasonableness of the actions & behaviors of

defendants don’t imply that it didn’t take place.” (Id.)

       Plaintiff attaches to his motion 54 pages of additional documents; these documents may

be the documents that Plaintiff alleges he filed electronically, but these documents were not




                                                  2
             Case 1:20-cv-06836-CM Document 9 Filed 10/15/20 Page 3 of 4




docketed. The Court has reviewed these documents, 1 and to the extent they include new facts not

alleged in the complaint, they do not change the Court’s conclusion in its September 23, 2020

order of dismissal. Moreover, Plaintiff has failed to demonstrate in his motion that the Court

overlooked any controlling law. Plaintiff’s motion under Fed. R. Civ. P. 59(e) and Local Civil

Rule 6.3 is therefore denied.

       Under Fed. R. Civ. P. 60(b), a party may seek relief from a district court’s order or

judgment for the following reasons:

       (1) mistake, inadvertence, surprise, or excusable neglect; (2) newly discovered
       evidence that, with reasonable diligence, could not have been discovered in time
       to move for a new trial under Rule 59(b); (3) fraud (whether previously called
       intrinsic or extrinsic), misrepresentation, or other misconduct of an opposing
       party; (4) the judgment is void; (5) the judgment has been satisfied, released, or
       discharged; it is based on an earlier judgment that has been reversed or vacated; or
       applying it prospectively is no longer equitable; or (6) any other reason justifying
       relief.

Fed. R. Civ. P. 60(b).

       The Court has considered Plaintiff’s arguments, and even under a liberal interpretation of

his motion, Plaintiff has failed to allege facts demonstrating that any of the grounds listed in the

first five clauses of Fed. R. Civ. P. 60(b) apply. Therefore, the motion under any of these clauses

is denied.

       To the extent that Plaintiff seeks relief under Fed. R. Civ. P. 60(b)(6), the motion is also

denied. “[A] Rule 60(b)(6) motion must be based upon some reason other than those stated in

clauses (1)-(5).” United Airlines, Inc. v. Brien, 588 F.3d 158, 175 (2d Cir. 2009) (quoting Smith v.


       1
          The documents appear to be a series of comments that Plaintiff posted on YouTube or
other social media platforms between August 6, 2018, and December 23, 2019. Most of the
comments relate to conspiracies involving the Freemasons, the FBI, and other U.S. and
international intelligence agencies, so-called “gang-stalking” set in motion by Plaintiff’s family,
difficulties Plaintiff has faced in other countries, and repeated efforts by others to stymie
Plaintiff’s romantic life.

                                                  3
              Case 1:20-cv-06836-CM Document 9 Filed 10/15/20 Page 4 of 4




Sec’y of HHS, 776 F.2d 1330, 1333 (6th Cir. 1985)). A party moving under Rule 60(b)(6) cannot

circumvent the one-year limitation applicable to claims under clauses (1)-(3) by invoking the

residual clause (6) of Rule 60(b). Id. A Rule 60(b)(6) motion must show both that the motion was

filed within a “reasonable time” and that “‘extraordinary circumstances’ [exist] to warrant relief.”

Old Republic Ins. Co. v. Pac. Fin. Servs. of America, Inc., 301 F.3d 54, 59 (2d Cir. 2002) (per

curiam) (citation omitted). Plaintiff has failed to allege any facts demonstrating that

extraordinary circumstances exist to warrant relief under Fed. R. Civ. P. 60(b)(6). See Ackermann

v. United States, 340 U.S. 193, 199-202 (1950).

                                         CONCLUSION

       The Court denies Plaintiff’s motion for reconsideration (ECF No. 6).

       The Court also denies Plaintiff’s motion to participate in electronic case filing (ECF No.

7) and his request for appointment of counsel (ECF No. 8) as moot.

       The Clerk of Court is directed to mail a copy of this order to Plaintiff and note service on

the docket.

       The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this Order would

not be taken in good faith, and therefore in forma pauperis status is denied for the purpose of an

appeal. See Coppedge v. United States, 369 U.S. 438, 444-45 (1962).


SO ORDERED.

 Dated:    October 15, 2020
           New York, New York

                                                            COLLEEN McMAHON
                                                        Chief United States District Judge




                                                  4
